


Exhibit 10.22.4

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT AMENDMENT NO.3

 

Amendment Agreement No. 3 (the “Amendment”), dated as of January 1, 2003 to the
Letter of Credit and Reimbursement Agreement, dated as of April 17, 2002 (the
“Agreement”), among Arch Reinsurance Ltd. as Obligor, Arch Reinsurance Company
as Obligor, Alternative Re Limited as Obligor, Arch Insurance Company (formerly
known as First American Insurance Company) as Obligor and Fleet National Bank,
as Lender, as amended from time to time.  Unless otherwise indicated, all
capitalized terms used herein shall have the meanings set forth in the
Agreement.

 

WHEREAS, subject to the terms of the Agreement, the Lender agrees to issue
irrevocable Letters of Credit on behalf of the Obligors; and

 

WHEREAS, the parties desire to increase the aggregate face amount of Five-Year
Letters of Credit issued at any one time; and

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Section 2.1 (a) of the Agreement is deleted in its entirety and
the following is substituted therefore:

 

“On the terms and subject to the further conditions hereinafter set forth and
upon satisfaction of the conditions set forth in Article III, the Lender hereby
agrees to issue on and after the Closing Date Letters of Credit, each dated the
date of its issuance, substantially in the form of Exhibit A hereto and in the
aggregate issued at any one time in a face amount not to exceed $200,000,000
(provided that the face amount of any Five-Year Letters of Credit issued at any
one time in the aggregate shall not exceed $110,000,000) and so long as (after
giving effect to the issuance of the requested Letter of Credit) the Adjusted
Collateral Value for any Obligor is not less than the sum of all amounts then
outstanding with respect to the Letter of Credit Obligations and Reimbursement
Obligations for such Obligor, as more specifically set forth below in Section
2.1(b).  Each such Letter of Credit shall be irrevocable and, unless its terms
provide otherwise, shall expire on the Expiry Date.  Each such Letter of Credit
shall contain language substantially as follows:  “This Letter of Credit shall
be deemed automatically extended without amendment for one year from the
expiration date or any future expiration date, unless thirty (30) days prior to
any expiration date, we notify you by registered mail that this Letter of Credit
will not be renewed for any such additional period.”  So long as any Letter of
Credit (including any Five-Year Letter of Credit) is outstanding and has not
expired, this Agreement shall continue to be in full force and effect.”

 

2.             This Amendment shall be governed by the laws of the State of
Connecticut without giving effect to principles of conflict of laws, and may be
signed in counterparts, each of which shall be regarded as the original and all
of which shall constitute one and same agreement.

 

--------------------------------------------------------------------------------


 

3.             This Agreement contains all of the terms agreed upon by the
parties with respect to the subject matter hereof.  This Agreement may be
amended or the provisions thereof waived only by a written instrument signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

4.             All other terms and provisions of the Agreement shall remain in
full force and effect, except as expressly modified herein.

 

5.             This Agreement and any instrument delivered in connection
herewith may be executed in any number of counterparts with the same effect as
if the signatures on all counterparts are upon the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their respective officers, as an instrument under seal, as of
the date first above written.

 

 

ARCH REINSURANCE LTD.

 

 

By:

/s/ Dwight Evans

 

 

Name: Dwight Evans

 

Title: President

 

 

 

 

By:

/s/ Marc Grandisson

 

 

Name: Marc Grandisson

 

Title: SVP

 

 

ARCH REINSURANCE COMPANY

 

 

By:

/s/ John F. Rathgeber

 

 

Name: John F. Rathgeber

 

Title: Managing Director and Chief Operating Officer

 

ARCH INSURANCE COMPANY

 

 

By:

/s/ John M. Tetro

 

 

Name: John M. Tetro

 

Title: CFO

 

FLEET NATIONAL BANK

 

 

By:

/s/ Lawrence Davis

 

 

Name: Lawrence Davis

 

Title: Portfolio Manager

 

 

ALTERNATIVE RE LIMITED

 

 

By:

/s/ Graham B. R. Collis

 

 

Name: Graham B. R. Collis

 

Title: Director

 

3

--------------------------------------------------------------------------------
